Case 9:18-cv-80176-BB Document 157 Entered on FLSD Docket 04/19/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

      IRA KLEIMAN, as the personal                              CASE NO.: 9:18-cv-80176-BB
      representative of the Estate of David
      Kleiman, and W&K Info Defense
      Research, LLC,

                           Plaintiffs,

      v.

      CRAIG WRIGHT,

                           Defendant.

   PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR REQUEST TO RE-DEPOSE CRAIG
  WRIGHT ON THE INVOLVEMENT OF HIS FORMER AND CURRENT WIFE IN THE
                   SUBJECT MATTER OF THE PLEADINGS

           Plaintiffs file this brief in support of their request that this Court compel the Defendant

  (“Craig”) to appear for a limited, two-hour deposition to answer questions related to Lynn Wright

  (his ex-wife) and Ramona Watts (his wife) 1 for the purposes of identifying relevant areas of

  discovery and narrowing the scope of discovery in this case.

           On April 4, 2019, Plaintiffs’ counsel travelled to London in order to depose Craig on certain

  topics pre-approved by this Court. The goal of this deposition was to narrow the scope of discovery

  by determining where relevant evidence might be found and identifying the issues actually

  disputed by the parties. Pursuant to this goal, the first topic the Plaintiffs requested Craig to be

  prepared to answer was:

           The location and existence of documents along with the identification of witnesses,
           including information about their whereabouts and role(s) in the subject matter of
           the pleadings.


  1 Plaintiffs have asked Craig to provide proof of his marriage to Ms. Watts, but have still not
  received any evidence of marriage.
                                                     1
Case 9:18-cv-80176-BB Document 157 Entered on FLSD Docket 04/19/2019 Page 2 of 6



  (ECF No. [114-5].) But at this deposition, Craig refused to answer even basic questions about Ms.

  Watts or Ms. Wright.

          With respect Lynn Wright (née Black), Craig essentially refused to answer any questions

  on the basis that an oath he executed as part of their divorce settlement prevents him from doing

  so. (Ex.1, Craig Wright Dep. Tr. at 16:15-17:20 (April 4, 2019).)2 In an effort to avoid wasting

  time, counsel for Plaintiffs asked Craig “[s]o we do not have to go through every single question

  [, a]re you refusing to answer questions about Ms. Lynne Black?” (Id. at 17:12-14.) Craig affirmed,

  stating that “[y]ou are asking me to break an oath, and unless instructed by a judge . . . I will not

  do that.” (Id. at 17:18-20.)

          With respect to Ms. Ramona Watts (née Ang), Craig also refused to answer any questions

  about his wife even though his lawyer did not instruct him not to answer on the basis of privilege.

  Specifically, after determining that Ms. Watts previously went by the surname of “Ang,” the

  following exchange occurred:

          Q. When did [her name] change to Watts?

          MS. MARKOE: Objection.

          THE WITNESS: I am not answering questions about my wife. My wife is
          privileged in the UK. My marriage is privileged. You should know that, as a
          lawyer. Are you seeking to have me breach marital privilege?

          BY MR. FREEDMAN:

          Q. Dr. Wright, it will not be productive for us to have a conversation about
          whether or not the time of when your wife's name changed from Ang to Watts is
          covered by [spousal] privilege, but ----



  2 At Craig’s deposition, counsel for Craig asserted that they were marking the entire deposition
  transcript as confidential and that they would de-designate the portions of the transcript that were
  not confidential. As that process is not yet complete, Plaintiffs will submit a copy of Exhibit 1 by
  email to Judge Reinhart. All quotations contained in this brief are not confidential because (1)
  they are non-answers or (2) they are already a matter of public record. (See ECF No. [145-6].)
                                                   2
Case 9:18-cv-80176-BB Document 157 Entered on FLSD Docket 04/19/2019 Page 3 of 6



            A. I do not discuss my family, full stop.

  (Id. at 18:9-21 (emphasis added).)

            Towards the end of Craig’s deposition, the parties called Judge Reinhart in order to receive

  instructions concerning how the Court wanted to handle Craig’s refusal to answer. As to both

  individuals, Judge Reinhart deferred ruling to allow Craig’s counsel to file briefing as to whether

  Craig should be entitled not to answer questions about his wife and ex-wife. (Id. at 369:5-23.) At

  a follow-up discovery hearing a week later, the parties noted that a robust record wasn’t made

  relating to the types of questions Plaintiffs’ counsel wanted to ask because the line of questioning

  was shut down. (ECF No. [145-6] at 55:3-21.) At the hearing, Plaintiffs explained that the most

  productive way to obtain this information would be in an interactive deposition setting where there

  is some fluidity and flexibility to understand the true scope of Ms. Watts and Wright’s knowledge,

  participation, and possession of documents related to the litigation. (Id. at 57:01-09.)

            While the Court understood the benefit of a deposition session over sending interrogatories

  on these topics (Id. at 59:23-60:04), the Court asked Plaintiffs’ counsel to submit this briefing to

  generally identify the topics that Plaintiffs would like to ask Craig about that touch upon his current

  and former wives. (Id. at 60:11-20.)

            Accordingly, Plaintiffs have identified, in the following table, the general topics they seek

  to depose Craig on that relate to Ms. Wright and Ms. Watts. Furthermore, and for the Court’s

  convenience, Plaintiffs have included a short statement on why these topics are relevant. 3 Finally,

  Plaintiffs are unable to advance any argument on why privilege may not apply until Craig asserts

  it. Similarly, despite testifying that there is an “oath” in Australia preventing any testimony about

  Ms. Wright, and a hearing on this issue having occurred, Craig has failed to produce a copy of this


  3   That said, this is by no means meant to be a full recital of all bases for asking these questions.


                                                      3
    Case 9:18-cv-80176-BB Document 157 Entered on FLSD Docket 04/19/2019 Page 4 of 6



       “oath.” Consequently, to the extent Craig asserts privilege, or actually produces this alleged “oath,”

       Plaintiffs request an opportunity to respond:

                         Topic                                                      Relevance

Basic background/biographical/contact information This will help Plaintiffs create a basic timeline about
about Ms. Wright and Ms. Watts.                   when Ms. Wright and Ms. Watts obtained knowledge
                                                  about the facts alleged in the complaint and will provide
                                                  Plaintiffs with some basic information they can use to
                                                  conduct independent research on these important
                                                  witnesses.

Information related to Ms. Wright or Ms. Watts’s These questions may help Plaintiffs narrow the scope
participation with, and knowledge of:                      of further document discovery by enabling Plaintiffs to
                                                           seek this information from Ms. Watts, Ms. Wright, or
    1. Craig’s interactions with Dave;                     other relevant witnesses.
    2. The creation of Bitcoin;
    3. Craig or Dave’s mining of bitcoins until c. Craig has produced documents demonstrating that Ms.
        2013;                                              Wright has funded entities related to this litigation, had
    4. The development of blockchain IP;                   founded at least one company Craig swore was relevant
    5. The sale of the Satoshi Nakamoto partnership’s to this lawsuit, and was cc’d on communications
        “life rights” and intellectual property, along between Craig and Dave when they were creating
        with the plan to “come out” as Satoshi in 2016. W&K.
    6. The Australian Tax Office investigations over
        Craig’s entities                                   Craig has likewise produced much documentation
    7. The formation of various trusts at issue in this demonstrating that Ms. Watts was heavily involved in
        litigation, and information about their the businesses Craig swore were relevant to this
        beneficiaries, trustees, and anyone who assisted lawsuit, was cc’d on much correspondence related to
        in their formation.                                the issues in the complaint, interacted directly with Ira
    8. Craig’s business operations, employees, on Craig’s behalf, and was also heavily involved in the
        accountants, attorneys, and whether they may sale of the Satoshi Nakamoto partnership’s life rights,
        better recall the names and identities of relevant IP, and Craig’s discussions with third parties about this
        witnesses to this litigation                       sale and the partnership’s origin.

                                                             Plaintiffs have alleged, and Craig has admitted, that
                                                             “Satoshi Nakamoto” is one part of the manifestation of
                                                             Dave and Craig’s partnership. Communications aimed
                                                             at selling those partnership “life rights” and intellectual
                                                             property are relevant to Plaintiffs’ breach of partnership
                                                             duties of care and loyalty claims, their origin story, how
                                                             the partnership was formed, what become of the
                                                             partnership’s assets.




                                                         4
    Case 9:18-cv-80176-BB Document 157 Entered on FLSD Docket 04/19/2019 Page 5 of 6



Information related to any communications between The existence of communications between Dave and
Ms. Wright or Ms. Watts and Dave.                 Craig’s wives would likely be a relevant source of
                                                  important ESI as these communications may discuss
                                                  the arrangement between Craig and Dave, and facts
                                                  about that partnership.

Information related to any discussions with Ms. Wright       To the extent these discussions are not privileged, e.g.,
or Ms. Watts concerning the creation of Bitcoin, Craig       if they predate the marriage, post-date it, or were held
or Dave’s bitcoin mining before 2014, or the                 before third parties, these communications could
development of any bitcoin related IP.                       contain highly relevant admissions.

Information related to any financial interest Ms. Wright Whether these individuals have a financial interest in
or Ms. Watts have in any of the bitcoins or intellectual the subject assets of this litigation, they become even
property at issue in this litigation.                    more important witnesses.

Ms. Wright’s involvement in the projects W&K Lynn Wright was copied on emails between Craig and
submitted to the Department of Homeland Security. Dave discussing the submission of these projects to the
                                                  Department of Homeland Security. (See e.g. Ex. 2
                                                  DEF_00009667.) Since these proposals were submitted
                                                  by W&K, her participation in these discussions
                                                  suggests that Ms. Wright has some knowledge of W&K
                                                  or participation in its activities.


              In light of Craig’s refusal to permit Plaintiffs exploration of these topics at his deposition,

       and the purposeful word games Craig played to avoid answering questions (see, e.g., 53:24-

       54:21, 113:18-114:9, 117:5-119:12), Plaintiffs request this Court compel him to sit for an

       additional two-hour continuance of his April 4, 2019 deposition. 4




       4It should be noted that the parties specifically contemplated this might occur, and for this reason,
       and at Defense counsel’s insistence, Plaintiff reserved approximately 22.5 minutes from the first
       deposition session.
                                                         5
Case 9:18-cv-80176-BB Document 157 Entered on FLSD Docket 04/19/2019 Page 6 of 6



   Dated: April 19, 2019                               Respectfully submitted,

                                                       /s/ Velvel Freedman___________
                                                       Velvel (Devin) Freedman, Esq.
                                                       Florida Bar No. 99762
                                                       BOIES SCHILLER FLEXNER LLP
                                                       100 SE Second Street, Suite 2800
                                                       Miami, Florida 33131
                                                       Telephone: (305) 539-8400
                                                       Facsimile: (305) 539-1307
                                                       vfreedman@bsfllp.com

                                                       Kyle W. Roche, Esq.
                                                       Admitted Pro Hac Vice
                                                       BOIES SCHILLER FLEXNER LLP
                                                       333 Main Street
                                                       Armonk, NY10504
                                                       Telephone: (914) 749-8200
                                                       Facsimile: (914) 749-8300
                                                       kroche@bsfllp.com

                                                       Counsel to Plaintiff Ira Kleiman as Personal
                                                       Representative of the Estate of David Kleiman
                                                       and W&K Info Defense Research, LLC



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 19, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                       /s/ Velvel Freedman___________
                                                       VELVEL (DEVIN) FREEDMAN




                                                   6
